DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2004/0201815) in view of Kurauchi et al. (US 5,917,572).
	As to claim 1, Yamamoto discloses in figures 2 and 3: a base substrate 11 that comprises a display area 102 and a peripheral area 104; a first circuit part 18 that is located in the peripheral area of the base substrate; a first pixel PXB that is located in the display area of the base substrate; and a second pixel PXG that is located in the display area of the base substrate, wherein the first pixel is located between the first circuit part and the second pixel along a direction and comprises a first organic pattern that includes a first portion 24B located on the base substrate and a second portion 31B protruding upward from the first portion, and the second pixel comprises a second organic pattern that comprises a third portion 24G located on the base substrate and a fourth portion 31G protruding upward from the third portion, wherein the first portion, the second portion, the third portion, and the fourth portion are made of ultraviolet-curing 
	Yamamoto does not disclose that the first organic pattern and the second organic pattern comprise a first colorant of a same color.  Kurauchi discloses in figure 1, column spacers 33 comprising red, green and blue portions 33R, 33G and 33B.  According to the abstract, spacers constructed of stacked colored layers exhibit a high dielectric breakdown strength, enhancing display performance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto by providing spacers constructed of stacked colored layers as disclosed by Kurauchi in order to enhance display performance.  With this modification, the second portion and the fourth portion would both be formed of the same stacked colored layers.  Therefore, the first organic pattern and the second organic pattern would comprise a first colorant of a same color.
	As to claim 7, Yamamoto in view of Kurauchi discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kurauchi further discloses in figure 1, a second portion 33R and a fourth portion 33R which comprise a red colorant, a third organic pattern 33G that is located on the second portion, and a fourth organic pattern 33G that is located on the fourth portion and is made of the same material as the third organic pattern, wherein the third organic pattern and the fourth organic pattern comprise a green colorant.
Claims 2-4, 6, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2004/0201815) in view of Kurauchi et al. (US 5,917,572) as applied to claim 1 above, and further in view of Shin et al. (US 2017/0115518).
	As to claims 2-4, Yamamoto in view of Kurauchi discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the first and third portions each comprise overlap portions which overlap the second and fourth portions and non-overlap portions which do not overlap the second and fourth portions, wherein the overlap portions have a greater hardness than the non-overlap portions.  Shin discloses in figure 3, a portion 130a comprising an overlap portion 1313a and a non-overlap portion 1311a, wherein the overlap portion has a greater hardness than the non-overlap portion (paragraph [0046]).  Shin teaches in paragraph [0011] that the disclosed structure provides improved display quality and reliability.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto by providing first and third portions as disclosed by Shin in order to obtain improved display quality and reliability.  With this modification, the hardness of the first overlap portion would be greater than the hardness of the second non-overlap portion, and the hardness of the second overlap portion would be greater than the hardness of the first non-overlap portion.
	As to claim 6, Yamamoto in view of Kurauchi discloses all of the elements of the claimed invention discussed above regarding claim 1.  Yamamoto further discloses in figure 3 that the first pixel PXB comprises a first thin film transistor 121 located between the base substrate 11 and the first organic pattern 24B/31B, and the second pixel PXG comprises a second thin film transistor 121 that is located between the base substrate 11 and the second organic pattern 24G/31G.  Yamamoto does not disclose that the thin 
	As to claim 10, Yamamoto in view of Kurauchi discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose a first peripheral organic pattern that is located on the first circuit part.  Shin discloses in figure 28, a first peripheral organic pattern 135 that is located on the first circuit part 310 and is made of the same material as the first organic pattern 130a and the second organic pattern 130b (paragraph [0048]).  Shin teaches in paragraph [0109] that the disclosed structure lowers the possibility of defects and improves reliability of the display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto by providing a first peripheral organic pattern that is located on the first circuit part as disclosed by Shin in order to lower the possibility of defects and improve reliability of the display device.
	As to claim 11, Yamamoto in view of Kurauchi and Shin discloses all of the elements of the claimed invention discussed above regarding claim 10.  Shin further discloses in paragraph [0051] that hardness of the first overlap portion 1313a is greater than a hardness of the first peripheral organic pattern 135.
As to claim 12, Yamamoto in view of Kurauchi and Shin discloses all of the elements of the claimed invention discussed above regarding claim 10.  Furthermore, for the same reasons discussed above regarding claim 11, the hardness of the second portion would be greater than a hardness of the first peripheral organic pattern.
	As to claim 16, Yamamoto in view of Kurauchi and Shin discloses all of the elements of the claimed invention discussed above regarding claim 10.  Shin further discloses in figure 26 that the first circuit part 310 comprises a contact region 310b that electrically connects wirings formed in the first circuit part (paragraph [0107]).  Shin further discloses that the first peripheral organic pattern does not overlap the contact region (paragraph [0108]).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2004/0201815) in view of Kurauchi et al. (US 5,917,572) and Shin et al. (US 2017/0115518) as applied to claim 10 above, and further in view of Lee et al. (US 2016/0380004).
As to claim 13, Yamamoto in view of Kurauchi and Shin discloses all of the elements of the claimed invention discussed above regarding claim 10.  Shin further discloses in paragraph [0098] that the circuit part 310 may be a gate driving circuit, but does not disclose a second circuit part that is located in the peripheral area on an opposite side of the display area from the first circuit part.  Lee discloses in figure 1 and paragraph [0050] that the gate driving portion 200 may be disposed in the non-display area NDA on the right side, the left side or both sides of the display area DA.  Lee shows that disposing the gate driving portion on both sides of the display area was an art recognized equivalent to disposing the gate driving portion on the left side of the 
As to claim 14, Yamamoto in view of Kurauchi, Shin and Lee discloses all of the elements of the claimed invention discussed above regarding claim 13.  Shin further discloses in figure 28, a second peripheral organic pattern 137 which would be disposed on the second gate driving circuit, wherein the first peripheral organic pattern 135 has a greater width than the second peripheral organic pattern 137.
As to claim 15, Yamamoto in view of Kurauchi, Shin and Lee discloses all of the elements of the claimed invention discussed above regarding claim 13.  Shin further discloses in figure 28, a third peripheral organic pattern 137 that is located on the first peripheral organic pattern 135, and a fourth peripheral organic pattern 137 that is located on the second peripheral organic pattern 135 and is made of the same material as the third peripheral organic pattern, wherein the first peripheral organic pattern and the second peripheral organic pattern comprise a first colorant (paragraph [0048]), and the third peripheral organic pattern and the fourth peripheral organic pattern comprise a second colorant that is different from the first colorant (paragraph [0089]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2004/0201815) in view of Kurauchi et al. (US 5,917,572) as applied to claim 1 above, and further in view of Ochiai et al. (US 2005/0052590).
Yamamoto in view of Kurauchi discloses all of the elements of the claimed invention discussed above regarding 1, but does not disclose that the width of the second portion measured along the direction is greater than the width of the fourth portion measured along the direction.  However, an RGB arrangement of sub pixels was an art recognized equivalent to the BGR arrangement disclosed by Yamamoto.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto by providing an RGB arrangement of sub pixels because it was an art recognized equivalent to the BGR arrangement disclosed by Yamamoto.  In this case, the blue pixel would be the second pixel and the green pixel would be the first pixel located between the first circuit part and the second pixel.  Then the width of the second portion 31G measured along the direction would be greater than the width of the fourth portion 31B measured along the direction.  Yamamoto does not disclose that the width of the first portion 24G measured along the direction is smaller than a width of the third portion 24B measured along the direction.  Ochiai discloses in figures 5 and 6, a display device wherein the width of the blue pixel is greater than the width of the green pixel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yamamoto by providing a blue pixel having a greater width than the green pixel in order to improve the color balance of the display.  This would have resulted in the width of the first portion 24G being smaller than the width of the third portion 24B.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0180920) in view of Yamamoto (US 2004/0201815) and Shin et al. (US 2017/0115518).
As to claim 17, Zhang discloses in figures 2 and 3: a base substrate 211 that comprises a display area and a peripheral area; a first pixel D1 that is locatedin the display area of the base substrate; a second pixel D2 that is located in the display area of the base substrate, wherein the first pixel D1 is located between the peripheral area and the second pixel along a direction and comprises a first organic pattern 213a, and the second pixel D2 comprises a second organic pattern 213a, wherein a width of the first organic pattern measured along the direction is different from a width of the second organic pattern measured along the direction, and wherein the first organic pattern and the second organic pattern comprise a colorant of a same color.
Zhang does not disclose a circuit part that is located in the peripheral area of the base substrate.  However, this was a conventional structure as evidenced by figure 2 of Yamamoto.  Yamamoto discloses in figure 2, a base substrate 100 comprising a display area 102 and a peripheral area 104, and a circuit part 18 that is located in the peripheral area of the base substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by providing a circuit part that is located in the peripheral area of the base substrate as disclosed by Yamamoto because conventional structures were known to be cost effective and reliable.
Zhang discloses does not disclose that the first organic pattern comprises a first portion having a first hardness and a second portion having a second hardness greater 
As to claim 20, Zhang in view of Yamamoto and Shin discloses all of the elements of the claimed invention discussed above regarding claim 17.  Shin further discloses in paragraph [0046] that the portion 1313a having greater hardness is formed by double exposure.  Therefore, the second portion in the first pixel and the fourth portion in the second pixel are formed by double exposure such that the first pixel and the second pixel are located in double exposure areas.
Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
none of the prior art taught or fairly suggested a display device comprising the combination required by claim 8, including a light shielding layer that is located on the base substrate and covers the first organic pattern, the second organic pattern, the third organic pattern, and the fourth organic pattern.  Claim 9 is objected to by virtue of its dependency.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art taught or fairly suggested a display device comprising the combination required by claim 18, wherein a width of the second portion having the second hardness measured along the direction is different from a width of the fourth portion having the fourth hardness measured along the direction.  Claim 19 is objected to by virtue of its dependency.
Response to Arguments
Regarding claim 1, applicant’s arguments are not persuasive.  Applicant argues that the rejection’s proposed modification would render Yamamoto unsatisfactory for its intended purpose or change its principle mode of operation.  Applicant seems to have misunderstood the proposed modification.  The rejection does not modify Yamamoto’s spacers 24B and 24G as applicant seems to believe, but instead modifies Yamamoto’s spacers 31B and 31G to have the stacked RGB structure disclosed by Kurauchi.  Because the first organic pattern and the second organic pattern include the respective spacers, modifying the spacers in this manner results in the first organic pattern and the second organic pattern comprising a colorant of the same color.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID Y CHUNG/Examiner, Art Unit 2871                

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871